Citation Nr: 0927272	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-26 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an earlier effective date prior to February 
26, 2004, for the grant of service connection for residuals 
of a total left knee replacement.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1980 to March 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That decision granted service connection 
for residuals of a total left knee replacement and assigned a 
temporary total evaluation effective from December 14, 2004, 
and a 30 percent disability evaluation effective from July 1, 
2005.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on May 14, 2009, in Atlanta, Georgia, 
before the undersigned Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the Veteran submitted a waiver of the RO's initial 
consideration of the evidence in April 2009.  Therefore, the 
Board will consider this newly obtained evidence and proceed 
with a decision.

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran filed a claim for service connection for a 
left knee disorder on May 2, 1984, and that claim was denied 
in February 1988 and August 1988 rating decisions, which 
became final.

3.  Following the issuance of the August 1988 rating 
decision, a formal or informal claim for service connection 
for a left knee disorder was not received prior to February 
26, 2004.  A May 2005 rating decision granted that claim 
effective from December 14, 2004, based on additional 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim as well as on an April 2005 VA examination 
report.

4.  The Veteran appealed the effective date assigned in the 
May 2005 rating decision, and a November 2006 rating decision 
granted an earlier effective date of February 26, 2004, for 
service connection for residuals of a total left knee 
replacement.   


CONCLUSION OF LAW

The requirements for an effective date prior to February 26, 
2004, for the grant of service connection for residuals of a 
total left knee replacement have not been met.  38 U.S.C.A. 
§§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.156, 3.157, 3.159, 3.400, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Nevertheless, in this case, the Veteran is challenging the 
effective date for the grant of service connection for 
residuals of a total left knee replacement.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in connection with the effective date claim has been 
satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  The Veteran was also provided the 
opportunity to testify at a hearing before the Board, and he 
was afforded VA examinations in April 2005 and October 2007.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them an 
SOC, which informed them of the laws and regulations relevant 
to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim. Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that February 
26, 2004, is the correct date for the grant of service 
connection for residuals of a total left knee replacement.  
While the appellant has alleged that he is entitled to an 
earlier effective date prior to February 26, 2004, for the 
grant of service connection, there is no basis under the 
governing legal criteria to establish that an earlier 
effective date is warranted.

The Veteran first presented a claim for a left knee disorder 
in a VA Form 21-526, Veteran's Application for Compensation 
or Pension, which was received on May 2, 1984.  Deferred 
rating decisions were issued in May 1984, September 1984, 
September 1985, and September 1987 in order for his service 
treatment records to be requested.  However, a February 1988 
rating decision eventually denied that claim.  

The Veteran later submitted a statement in August 1988 
asserting that there was more evidence to establish that his 
left knee arthritis should be service-connected.  A confirmed 
rating decision was issued in August 1988.  The Veteran was 
notified of that decision and of his appellate rights, but he 
did not file a notice of disagreement with the decision.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The fact that the Veteran was previously denied entitlement 
to service connection does not entitle him to an earlier 
effective date with regard to his present claim.  Previous 
determinations are final and binding in the absence of clear 
and unmistakable error (CUE).  The Board notes that the 
Veteran has not claimed CUE in the February 1988 and August 
1988 rating decisions.  Indeed, a claim for benefits based on 
CUE in a prior final rating decision entails special pleading 
and proof requirements to overcome the finality of the 
decision by collateral attack because the decision was not 
appealed during the appeal period.  Fugo, 6 Vet. App. at 44; 
Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a 
claimant to successfully establish a valid claim of CUE in a 
final RO rating decision, the claimant must articulate with 
some degree of specificity what the alleged error is, and, 
unless the alleged error is the kind of error that, if true, 
would be CUE on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 
Vet. App. 162, 163 (1994) (noting that pleading and proof are 
two sides of the same coin; if there is a heightened proof 
requirement, there is, a fortiori, a heightened pleading 
requirement).  As pointed out, the Veteran in this case has 
not made a specific claim of CUE in either of the final prior 
rating decisions.  

Based on the foregoing, the February 1988 and August 1988 
rating decisions are final, and there is no outstanding CUE 
claim.  Thus, the Board must turn its analysis to the date of 
the claim and the date entitlement arose.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(2), (r).

Following the issuance of the August 1988 confirmed rating 
decision, the Veteran submitted an informal claim for a left 
knee disorder, which was received on February 26, 2004.  The 
May 2005 rating decision currently on appeal granted service 
connection for a total left knee replacement and assigned a 
temporary total evaluation effective from December 14, 2004, 
and a 30 percent disability evaluation effective from July 1, 
2005. The Veteran appealed that decision seeking an earlier 
effective date for the grant of service connection.  A 
November 2006 rating decision did later determine that an 
earlier effective date of February 26, 2004, was warranted.  
However, the Veteran continued his appeal.

Nevertheless, the record does not contain any statement, 
dated between the issuance of the August 1988 confirmed 
rating decision and February 26, 2004, indicating an intent 
to file a claim for service connection for a left knee 
disorder.  In fact, the Veteran did not submit anything to VA 
during that timeframe.  As such, the Veteran did not 
demonstrate an intent to raise an informal claim for service 
connection prior to February 26, 2004.

The Board does observe that the evidence associated with the 
claims file since the issuance of the August 1988 confirmed 
rating decision includes additional service treatment 
records.  Such records were previously unavailable and were 
used as part of the basis for the decision to grant service 
connection for residuals of a total left knee replacement.

Applicable regulations provide that, at any time after VA 
issues a decision on a claim, if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of the 
same section (which defines new and material evidence).  The 
regulation further identifies service records related to a 
claimed in-service event, injury, or disease as relevant 
service department records.  38 C.F.R. § 3.156(c)(1)(i).  As 
such, new and material evidence is not needed to reopen a 
previously denied claim when relevant service treatment 
records and/or any other relevant service department records 
are received after a prior final denial.  Rather, the claim 
is simply reviewed on a de novo basis.  

Applicable regulations further provide that an award based 
all or in part on the records identified in paragraph (c)(1) 
is effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the provisions of 
this part applicable to the previously decided claim.  
38 C.F.R. § 3.156(c)(3).   

Although additional service department records were received 
after a prior final decision and were used in part to grant 
the benefits in this case, the Board notes that the date 
entitlement arose was actually after the effective date of 
the award.  In this regard, the current effective date for 
the grant of service connection for residuals of a total left 
knee replacement is February 26, 2004.  However, the date 
entitlement arose was April 5, 2005, which is the date of a 
VA examination relating the Veteran's current disability to 
his military service.

More specifically, the February 1988 rating decision observed 
that the Veteran had claimed that he had a left knee disorder 
that required surgery in April 1981.  However, it was noted 
that his available service treatment records were negative 
for any complaints, treatment, or diagnosis of a left knee 
disorder.  In addition, the RO indicated that an x-ray 
obtained in connection with his May 1984 VA examination had 
not revealed any abnormal findings.  As such, the RO denied 
service connection for a left knee disorder because there was 
no evidence that the Veteran had a left knee disorder that 
was incurred in or aggravated by his military service even 
though the May 1984 VA examiner had assessed him as having 
"status post arthritis left knee with arthroscopy, 
historical."

The August 1988 confirmed rating decision observed that the 
Veteran had submitted additional service treatment records 
since the February 1988 rating decision, which showed that he 
had a physical profile and was limited to running no more 
than a quarter of a mile and could not perform deep knee 
bends and squats.  However, the RO indicated that such 
evidence was not new and material and did not establish 
service connection.

The May 2005 rating decision, which ultimately granted 
service connection, indicated that additional service 
treatment records did document the Veteran as having a left 
knee meniscectomy in April 1981.  The April 2005 VA examiner 
made a similar observation and also indicated that the 
Veteran had had a left knee replacement in May 2004.  It was 
further noted that the examiner had opined that the Veteran 
had a total left knee replacement secondary to osteoarthritis 
that was directly related to his in-service disability, as a 
meniscectomy will cause osteoarthritis.  The RO specifically 
indicated that service connection was established based on 
the medical opinion.

Thus, the additional service treatment records did provide 
further evidence of a left knee disorder in service.  
However, without the April 2005 VA examination report, there 
was no medical evidence relating the Veteran's current left 
knee disorder to his symptomatology in service.  In other 
words, entitlement to service connection for residuals of a 
total left knee replacement was not warranted without showing 
that there was a nexus between the left knee symptomatology 
in service and the current disability, which was first 
demonstrated in the April 2005 VA examination report.

Based on the foregoing, the Board finds that the Veteran 
would not have been entitled to service connection for 
residuals of a total left knee replacement until April 5, 
2005.  An award based all or in part on relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided a claim 
will be effective on the date entitlement arose or the date 
VA received the previously decided claim, whichever is later.  
38 C.F.R. § 3.156(c)(3).  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for an effective date prior to February 26, 2004, for the 
grant of service connection for residuals of a total left 
knee replacement.


ORDER

Entitlement to an effective date earlier than February 26, 
2004, for the grant of service connection for residuals of a 
total left knee replacement is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


